Case 1:18-cV-1014O-LLS Document 13 Filed 12/07/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VERRAGIO, LTD.,

-against-

BAY HILL JEWELERS,

: Case No. 18~0\/-10140

Plaintiff, 1

: REQUEST FOR
: CERTIFICATE OF DEFAULT

~ Defendant.

TO: RUBY J. KRAJICK

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_ Please enter the default of defendant, Bay Hill JeWelers, pursuant to Rule 55(a) of the

Federal Rules of Civil Procedure for failure to plead or otherwise defend this action as fully

appears from the'court file herein and from the attached Afflrmation of John H. Keneally, dated

December 7, 2018.

Dated: December 7, 2018
NeW Yorl<, NeW York

{11643226:1}

WINDELS MARX LANE & MITTENDORF, LLP

By: s/ John H. Keneallv
Robert J. Luddy
John H. Keneally

156 West 56th Street

NeW York, NeW Yorl< 10019

Tel.: (212) 237-1025

Fax: (212) 262-1215

rluddv@vvindelsmarx.com

ikeneallv@vvind.elsmarx.corn
Attorneysfor Plaintijj” VERRA G]O LTD.

 

